FILED
                             NOT FOR PUBLICATION                            JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTURO HERNANDEZ-ORDAZ, et al.,                  No. 06-71263

              Petitioners,                       Agency Nos. A075-252-421,
                                                 A075-252-422
  v.

ERIC H. HOLDER, JR., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted June 16, 2010
                             San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and STOTLER, Senior
District Judge.**

       Petitioners Arturo Hernandez-Ordaz and Tomasa L. Terrazas-Trujillo,

natives and citizens of Mexico, appeal the Board of Immigration Appeals’ (“BIA”)

decision affirming the Immigration Judge’s (“IJ”) denial of asylum. Petitioners


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Alicemarie H. Stotler, Senior United States District
Judge for the Central District of California, sitting by designation.
contend that the BIA erred in ruling that the harm suffered by Mr. Hernandez-

Ordaz was not inflicted, at least in part, on account of political opinion. Because

the record does not compel the opposite conclusion, we must affirm. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).

      The BIA and IJ properly concluded that Mr. Hernandez-Ordaz failed to

establish that he was persecuted on account of political opinion, as required by 8

C.F.R. § 1208.13(b)(1), where he was attacked by a neighbor after recovering

stolen building materials pursuant to his duties as neighborhood block captain.

      Contrary to petitioner’s argument that he qualifies as a whistleblower under

our holding in Grava v. INS, 205 F.3d 1177 (9th Cir. 2000), the record is devoid of

any evidence demonstrating that petitioner’s actions in reporting both the theft and

his subsequent beating to the police were an attempt to expose government

corruption, rather than merely reporting the actions of a corrupt individual. See id.

at 1181. Thus, petitioner has failed to meet his burden under 8 C.F.R. §

1208.13(b)(1).

      The petition for review is DENIED.




                                          2